DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Landry et al (20130061774). 
Landry teaches coatings containing nanocrystalline cellulose. 
Landry, paragraph 81 of the PGPUB, teaches a known quantity of solid freeze-dried Na-form NCC (FD Na-NCC) is dispersed in enough deionized water to give a suspension 1-5% (w/w) NCC in concentration. The sample is vortexed at high speed for 1-5 minutes to ensure complete, homogeneous dispersion.  
Landry, paragraph 46 of the PGPUB, teaches D-NCC is a sodium dispersible NCC.
Landry, paragraph 62 of the PGPUB, teaches NCC (H-NCC or D-NCC) was modified in order to obtain a more hyprophobic NCC. NCC was modified with an organofunctional silane. These products are called coupling agents as their role is to 
A 1.5% (w/w) NCC suspension modified with a silane having a ratio of NCC to silane of 2:1 (.75% (w/w) silane) reads on claim 1. 
A 1.5% (w/w) NCC suspension as taught by Landry reads on a hydrophilic material as claimed in claim 1. 
.75% (w/w) silane as taught by Landry reads on a silane as claimed in claim 1. 
NCC suspension modified with a silane as taught by Landry reads on a hydrophilic material that is chemically modified and functionalized using the said silanes in an aqueous medium and free of any organic solvent.
Water would therefore be present in the amount of 97.75% (w/w). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
The suspension as taught by Landry is the same composition as claimed in claim 1 and therefore it would be expected that the suspension as taught by Landry when applied to a substrate, the suspension would have a water contact angle greater than 160o. 

Regarding claim 19, Landry, paragraph 13 of the PGPUB, teaches a coated wooden element comprising at least one later of nanocrystalline cellulose containing wood coating applied on at least one side of the wooden element. 
The coated wooden element comprising at least one later of nanocrystalline cellulose containing wood coating as taught by Landry is the same coated substrate as claimed in claim 19 and therefore it would be expected that the coated wooden element comprising at least one later of nanocrystalline cellulose containing wood coating as taught by Landry would resist mechanical abrasion. 

Regarding claim 20, Landry, paragraph 13 of the PGPUB, teaches a coated wooden element comprising at least one later of nanocrystalline cellulose containing wood coating applied on at least one side of the wooden element. 
The coated wooden element comprising at least one later of nanocrystalline cellulose containing wood coating as taught by Landry is the same coated substrate as claimed in claim 20 and therefore it would be expected that the coated wooden element comprising at least one later of nanocrystalline cellulose containing wood coating as 

Regarding claim 21, Landry, paragraph 13 of the PGPUB, teaches a coated wooden element comprising at least one later of nanocrystalline cellulose containing wood coating applied on at least one side of the wooden element. 
The coated wooden element comprising at least one later of nanocrystalline cellulose containing wood coating as taught by Landry is the same coated substrate as claimed in claim 21 and therefore it would be expected that the coated wooden element comprising at least one later of nanocrystalline cellulose containing wood coating as taught by Landry would exhibit antibacterial and antifungal properties. 

Regarding claim 22, Landry, paragraph 13 of the PGPUB, teaches a coated wooden element comprising at least one later of nanocrystalline cellulose containing wood coating applied on at least one side of the wooden element. 
The suspension as taught by Landry is the same composition as claimed in claim 1 and therefore it would be expected that the suspension as taught by Landry when applied to a substrate, absorbs moisture and CO2 from air at room temperature as claimed in claim 22. 

Claims 1 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Landry et al (20130061774) in view of Wang et al (2010). 

Landry, paragraph 81 of the PGPUB, teaches a known quantity of solid freeze-dried Na-form NCC (FD Na-NCC) is dispersed in enough deionized water to give a suspension 1-5% (w/w) NCC in concentration. The sample is vortexed at high speed for 1-5 minutes to ensure complete, homogeneous dispersion.  
Landry, paragraph 46 of the PGPUB, teaches D-NCC is a sodium dispersible NCC.
Landry, paragraph 62 of the PGPUB, teaches NCC (H-NCC or D-NCC) was modified in order to obtain a more hyprophobic NCC. NCC was modified with an organofunctional silane. These products are called coupling agents as their role is to bond the inorganic filler (i.e. NCC) with the resin (i.e. acrylate). Those can be a (meth)acryloxyalkyl-trialkoxysilane such as 3-meth acryloxypropyltrimethoxysilane (Dynasylan MEMO from Evonik), an amino-alkyl functional water-borne oligosiloxane (such as Hydrosil 2902) and an epoxy functional oligosiloxane (such as Hydrosil 2906). These organofunctional silane (or coupling agents) are commercially available or well known in the art. The organic functions, especially those of the 3-methacryloxypropyltrimethoxysilane, can react with the acrylate functions of the UV high solids coatings, improving significantly the compatibility compare with non-treated NCC. H-NCC and D-NCC were both used as the starting material. H-NCC led to better results. The ratio NCC and silane used varies from 2:1 to 50:1. Following the addition of the silane, acetic acid was added to the NCC dispersion in order to hydrolyze the silane.
A 1.5% (w/w) NCC suspension modified with a silane having a ratio of NCC to silane of 2:1 (.75% (w/w) silane) reads on claim 1. 

.75% (w/w) silane as taught by Landry reads on a silane as claimed in claim 1. 
NCC suspension modified with a silane as taught by Landry reads on a hydrophilic material that is chemically modified and functionalized using the said silanes in an aqueous medium and free of any organic solvent.
Water would therefore be present in the amount of 97.75% (w/w). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the NCC suspension with a silane to obtain a more hyprophobic NCC. 
Although the suspension as taught by Laundry is hydrophobic, this reference does not teach a specific water contact angle. 
Wang teaches recent increasing interest in nanotechnology provides new opportunities and perspectives on hydrophobic transformation of the wood surface.
Wang, page 42, teaches one potential application of nanotechnology is development of superhydrophobic surfaces on hydrophilic substrates such as glass, silicon wafer, or wood. A superhydrophobic surface, having a water contact angle of at least 150o, is characterized by micro- and nanoscale roughness and water repellence. 
Superhydrophobic surfaces do not associate with or react with water, therefore they keep the substrate dry even when exposed to rain. Such surfaces have been developed on glass strips, silicon wafers, polystyrene, polyethylene, cotton fabrics, and wood. 


Regarding claim 19, Landry, paragraph 13 of the PGPUB, teaches a coated wooden element comprising at least one later of nanocrystalline cellulose containing wood coating applied on at least one side of the wooden element. 
The coated wooden element comprising at least one later of nanocrystalline cellulose containing wood coating as taught by Landry is the same coated substrate as claimed in claim 19 and therefore it would be expected that the coated wooden element comprising at least one later of nanocrystalline cellulose containing wood coating as taught by Landry would resist mechanical abrasion. 

Regarding claim 20, Landry, paragraph 13 of the PGPUB, teaches a coated wooden element comprising at least one later of nanocrystalline cellulose containing wood coating applied on at least one side of the wooden element. 
The coated wooden element comprising at least one later of nanocrystalline cellulose containing wood coating as taught by Landry is the same coated substrate as claimed in claim 20 and therefore it would be expected that the coated wooden element comprising at least one later of nanocrystalline cellulose containing wood coating as 

Regarding claim 21, Landry, paragraph 13 of the PGPUB, teaches a coated wooden element comprising at least one later of nanocrystalline cellulose containing wood coating applied on at least one side of the wooden element. 
The coated wooden element comprising at least one later of nanocrystalline cellulose containing wood coating as taught by Landry is the same coated substrate as claimed in claim 21 and therefore it would be expected that the coated wooden element comprising at least one later of nanocrystalline cellulose containing wood coating as taught by Landry would exhibit antibacterial and antifungal properties. 

Regarding claim 22, Landry, paragraph 13 of the PGPUB, teaches a coated wooden element comprising at least one later of nanocrystalline cellulose containing wood coating applied on at least one side of the wooden element. 
The suspension as taught by Landry is the same composition as claimed in claim 1 and therefore it would be expected that the suspension as taught by Landry when applied to a substrate, absorbs moisture and CO2 from air at room temperature as claimed in claim 22. 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Landry et al (20130061774) as applied to claim 1 and further in view of Nguyen et al (20170190961) in view of Weber et al (20080004691). 

Nguyen, paragraph 8 of the PGPUB, teaches the treatment compositions are silanization compositions comprising an aqueous base fluid and an alkyltrialkoxysilane that can be coated onto surfaces.
Nguyen, paragraph 14 of the PGPUB, teaches the silanization composition may be coated at least partially onto proppant particulates, thereby forming coated proppant particulates, wherein the silanization composition imparts hydrophobicity to the proppant particulates.  
Nguyen, paragraph 16 of the PGPUB, teaches the silanization composition may coat the surface of a subterranean formation and/or proppant particulates, for example, by reacting directly with the surface. For example, in some embodiments, the silanization composition may be coated onto the surface by way of a condensation reaction forming a covalent bond. 
Nguyen, embodiment A, teaches coating the silanization composition at least partially onto proppant particulates wherein Embodiment A may have one or more of the following additional elements in any combination:
3-(2-aminoethylamino)propyl trimethoxysilane and 1H, 1H,2H2H-perfluorooctyltriethoxysilane. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the combination of a 3-(2-aminoethylamino)propyl trimethoxysilane and a 1H, 1H,2H2H-perfluorooctyltriethoxysilane as taught by Nguyen as the 
Although the references teach 3-(2-aminoethylamino)propyl trimethoxysilane and a 1H, 1H,2H2H-perfluorooctyltriethoxysilane, the references do not teach n-octadecylsilane. 
Weber, abstract, teaches the inner luminal wall surface and side wall surface of the bands and connectors forming transverse passageways through the elongated tubular structure can bear a coating of hydrophilic material and the outer abluminal wall surface of the tubular structure can bear a coating of hydrophobic material.
Weber, paragraph 67 of the PGPUB, teaches a layer of organic compound, e.g., alkyl silane, aryl silane and/or fluoroalkyl silane, can be deposited over the hydrophobic TixOy. For example, a layer of octadecylsilane or octadecylphosphonic acid over the hydrophobic TixOy coating can enhance the superhydrophobic state and stability of coating.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate octadecylsilane as taught by Weber into the combination of 3-(2-aminoethylamino)propyl trimethoxysilane and a 1H, 1H,2H2H-perfluorooctyltriethoxysilane as taught by the references above to enhance the superhydrophobic state and stability of the NCC in the coating. 

Regarding claim 6, the references teach 3-(2-aminoethylamino)propyl trimethoxysilane. 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Landry et al (20130061774) in view of Wang et al (2010) as applied to claim 1 and further in view of Nguyen et al (20170190961) in view of Weber et al (20080004691). 
Although Landry teaches organofunctional silanes, Landry does not teach an amino-silane. 
Nguyen, paragraph 8 of the PGPUB, teaches the treatment compositions are silanization compositions comprising an aqueous base fluid and an alkyltrialkoxysilane that can be coated onto surfaces.
Nguyen, paragraph 14 of the PGPUB, teaches the silanization composition may be coated at least partially onto proppant particulates, thereby forming coated proppant particulates, wherein the silanization composition imparts hydrophobicity to the proppant particulates.  
Nguyen, paragraph 16 of the PGPUB, teaches the silanization composition may coat the surface of a subterranean formation and/or proppant particulates, for example, by reacting directly with the surface. For example, in some embodiments, the silanization composition may be coated onto the surface by way of a condensation reaction forming a covalent bond. 
Nguyen, embodiment A, teaches coating the silanization composition at least partially onto proppant particulates wherein Embodiment A may have one or more of the following additional elements in any combination:
3-(2-aminoethylamino)propyl trimethoxysilane and 1H, 1H,2H2H-perfluorooctyltriethoxysilane. 

Although the references teach 3-(2-aminoethylamino)propyl trimethoxysilane and a 1H, 1H,2H2H-perfluorooctyltriethoxysilane, the references do not teach n-octadecylsilane. 
Weber, abstract, teaches the inner luminal wall surface and side wall surface of the bands and connectors forming transverse passageways through the elongated tubular structure can bear a coating of hydrophilic material and the outer abluminal wall surface of the tubular structure can bear a coating of hydrophobic material.
Weber, paragraph 67 of the PGPUB, teaches a layer of organic compound, e.g., alkyl silane, aryl silane and/or fluoroalkyl silane, can be deposited over the hydrophobic TixOy. For example, a layer of octadecylsilane or octadecylphosphonic acid over the hydrophobic TixOy coating can enhance the superhydrophobic state and stability of coating.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate octadecylsilane as taught by Weber into the combination of 3-(2-aminoethylamino)propyl trimethoxysilane and a 1H, 1H,2H2H-

Regarding claim 6, the references teach 3-(2-aminoethylamino)propyl trimethoxysilane. 
3-(2-aminoethylamino)propyl trimethoxysilane as taught by the references reads on the same amino silane as claimed in claim 4 and therefore it would be expected that the 3-(2-aminoethylamino)propyl trimethoxysilane as taught by the references is used to develop transparent water repellent coating with fluorosilanes, unsaturated molecules including monomeric, polymeric, polar and nonpolar acrylates depending on their solubility and dispersibility in different solvents.

Allowable Subject Matter
Claims 17-18 allowed.
Although the references teach a suspension comprising NCC (nanocrystalline cellulose), the references do not teach a suspension comprising cellulose nanofibers as claimed in claim 17. 
Although the references teach a suspension comprising NCC (nanocrystalline cellulose), the references do not teach a suspension comprising hydrophilic kaolinite clay as claimed in claim 18. 



s 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although the references teach a suspension comprising NCC (nanocrystalline cellulose), the references do not teach a suspension comprising cellulose nanofibers and clays as claimed in claims 2-3. 

Response to Arguments
Applicant's arguments filed 4/1/21 have been fully considered but they are not persuasive. 
Landry et al. teaches nanocrystalline cellulose. Applicants disclose and claim cellulose nanofibers.
Rejected claim 1 claims broadly a hydrophilic material. Therefore, the NCC as taught by Laundy reads on the hydrophilic material as claimed in claim 1. 
Applicant argues Landry et al. teaches water contact angles of less than 90° as shown in Fig. 4 and teaches that “Lower contact angles mean better wetting” in paragraph [0086], Applicants’ hydrophobic coating composition/material provides a water contact angle greater than 160° for cellulose nanofibers and greater than 170° for clays. 
It is readily apparent that applicants’ coating composition/materials is structurally and functionally different and distinct from the teachings of Landry et al.
Examiner traverses. 

The D-NCC used in these lacquers are not modified with an organofunctional silane and therefore do not reflect water contact angles of NCC modified with an organofunctional silane. 
Therefore, as stated above, the suspension as taught by Landry is the same composition as claimed in claim 1 and therefore it would be expected that the suspension as taught by Landry when applied to a substrate, the suspension would have a water contact angle greater than 160o or alternatively it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains when the suspension as taught by Laundry is applied to a wood surface, the suspension would have a water contract angle of at least 150o as taught by Wang as this will keep the wood dry even when exposed to rain. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN104987520, English translation, teaches the super-hydrophobic nanometre transparent coating to water contact angle can reach 160 degrees and the rolling angle is 3 degrees; the specific structure shown in FIGS. 2A and 2B.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 











Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        4/29/2021